                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

JOSEPH L. MOODY,                                )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )           No. 18-1254-JDT-cgc
                                                )
JOHNNY ALEXANDER, ET AL.,                       )
                                                )
       Defendants.                              )


        ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On December 26, 2018, Plaintiff Joseph L. Moody, who is incarcerated at the Hardin

County Jail (Jail) in Savannah, Tennessee, filed a pro se complaint pursuant to 42 U.S.C. § 1983

and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court issued an order on

January 16, 2019, granting leave to proceed in forma pauperis and assessing the civil filing fee

pursuant to the Prison Litigation Reform Act, 28 U.S.C. §§ 1915(a)-(b). (ECF No. 6.) The Clerk

shall record the Defendants as Hardin County Sheriff Johnny Alexander, Jail Administrator Derick

Cortez, and the Jail Nursing Staff.

       Moody complains of various issues relating to his confinement at the Jail. He states that

Defendant Cortez refuses inmates access to law books, the toilets overflow for weeks at a time,

state and county inmates are housed together as are inmates with violent and non-violent charges,

all inmates must share one set of hair clippers, and he is “not allowed access to media or news.”

(ECF No. 1 at PageID 2-3.) Moody further alleges that some corrections officers or guards allow

one inmate to dispense all inmates’ medications and “sign off that everyone rec[e]ived said meds.”
(Id.) Moody also alleges that the nursing staff will not allow individual inmates to retrieve their

own medications and refuse medical care to indigent inmates. (Id.) Moody alleges that he has

been denied medical treatment for his stage four cancer and requests “steroids for brain and meds

for Thyroids [sic].” (Id. at PageID 3.) Moody also states that three inmates jumped and assaulted

another inmate, and there “was no way to get a [guard] back here to break up the fight.” (Id.)

       Moody seeks an order “that Jail be made to do job And Give Inmates proper care and

medical Attention” and $500,000 in unspecified damages. (Id. at PageID 4.)

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the complaint’s “well-

pleaded” factual allegations as true and then determines whether the allegations “plausibly suggest

an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of truth,” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make




                                                  2
a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555

n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Moody filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       To the extent Moody seeks to sue the Jail, his claim is construed against Hardin County.

The complaint, however, does not state a valid § 1983 claim against Hardin County. When a

§ 1983 claim is made against a municipality or county, the court must analyze two distinct issues:

(1) whether the plaintiff’s harm was caused by a constitutional violation; and (2) if so, whether the

municipality or county is responsible for that violation. Collins v. City of Harker Heights, Tex.,

503 U.S. 115, 120 (1992).

                                                 3
       A local government such as a municipality or county “cannot be held liable solely because

it employs a tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on

a respondeat superior theory.” Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis

in original); see also Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994). A municipality

may be held responsible for a constitutional deprivation only if there is a direct causal link between

a municipal policy or custom and the alleged deprivation. Monell, 436 U.S. at 691-92; Deaton v.

Montgomery Co., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability, a

plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred due to execution of that policy.”

Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d

358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of

the municipality from acts of employees of the municipality, and thereby make clear that municipal

liability is limited to action for which the municipality is actually responsible.’” City of St. Louis

v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80

(1986) (emphasis in original)).

       Moody does not allege that he suffered an injury because of an unconstitutional policy or

custom of Hardin County. He instead states his claims broadly or against staff members at the

Jail. Moody therefore fails to state a claim against Hardin County.

       Moody does not allege any action whatsoever by Defendant Alexander. When a complaint

fails to allege any wrongdoing by a Defendant, it necessarily fails to “state a claim for relief that

is plausible on its face.” Twombly, 550 U.S. at 570. Similarly, his claims against the “Nursing

Staff” are insufficient to state a claim against any individual Defendant. See id.; Gray v. Weber,




                                                  4
244 F. App’x 753, 754 (8th Cir. 2007) (affirming dismissal of inmate’s § 1983 complaint alleging

denial of medical care against defendants identified “only collectively as ‘medical staff’”).

       Moody’s only allegation against Defendant Cortez is that he refuses inmates access to law

books. The Court will construe this allegation as a claim that he has been denied access to the

courts. Prisoners retain a constitutional right of access to the courts. Bounds v. Smith, 430 U.S.

817, 821-22 (1977) (citing Ex Parte Hull, 312 U.S. 546 (1941)). That right “extends to direct

appeals, habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d

378, 391 (6th Cir. 1999) (en banc). To protect this right, prison authorities must “provid[e]

prisoners with adequate law libraries or adequate assistance from persons trained in the law.”

Bounds, 430 U.S. at 828. To have standing to pursue a First Amendment claim that he was denied

access to the courts, “a prisoner must show prison officials’ conduct inflicted an ‘actual injury,’

i.e., that the conduct hindered his efforts to pursue a nonfrivolous legal claim.” Rodgers v. Hawley,

14 F. App’x 403, 409 (6th Cir. 2001) (citation omitted); see Thaddeus-X, 175 F.3d at 394.

       Moody does not allege that he personally was denied law books, whether the “law books”

were legal resources needed to assist him in preparing a legal claim, or that he was unable to pursue

a nonfrivolous legal claim because of the denial. He therefore fails to state a First Amendment

claim against Defendant Cortez.

       Moody’s remaining claims fail to allege that he personally was harmed by the alleged

conduct. Moody does not have standing to assert claims on behalf of any inmate other than

himself. One of the three elements of standing is that “the plaintiff must have suffered an injury

in fact—an invasion of a legally protected interest which is (a) concrete and particularized, and (b)

actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555,

560 (1992) (internal quotation marks, footnote and citations omitted). “In requiring a particular



                                                 5
injury, the Court meant that the injury must affect the plaintiff in a personal and individual way.”

Arizona Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 134 (2011) (internal quotation marks

and citation omitted). Unless Moody suffered an actual injury, he “was not the aggrieved party,

[and] he lacks standing” to sue. Percival v. McGinnis, 24 F. App’x 243, 246 (6th Cir. 2001).

        For the foregoing reasons, Moody’s complaint is subject to dismissal in its entirety for

failure to state a claim.

        The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court finds that Moody should be given an opportunity to amend his complaint.

        In conclusion, Moody’s complaint is DISMISSED for failure to state a claim on which

relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b(1). Leave to amend,

however, is GRANTED. Any amendment must be filed within twenty-one days after the date of

this order.

        Moody is advised that an amended complaint will supersede the original complaint and

must be complete in itself without reference to the prior pleadings. The amended complaint must

be signed, and the text of the amended complaint must allege sufficient facts to support each claim

without reference to any extraneous document. Any exhibits must be identified by number in the



                                                 6
text of the amended complaint and must be attached to the complaint. All claims alleged in an

amended complaint must arise from the facts alleged in the original complaint. Each claim for

relief must be stated in a separate count and must identify each defendant sued in that count. If

Moody fails to file an amended complaint within the time specified, the Court will assess a strike

pursuant to 28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




                                                7
